On order of the Court, the application for leave to appeal the February 21, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. In addition to the defendant's claims, the Court of Appeals shall consider whether the trial court erred in awarding jail credit from the date of his arraignment on June 5, 2017, rather than the date of his arrest for the retail fraud charges, June 1, 2017.